Citation Nr: 1017583	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-36 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD) and adjustment disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD) and adjustment disorder.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which confirmed a previous denial of service 
connection for PTSD and denied service connection for 
depression.

The PTSD issue has been recharacterized as reflected on the 
cover page given the nature of the Veteran's claim and the 
medical evidence of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a claim pursued by a claimant 
includes any diagnosis that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).  

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The reopened issue of service connection for an acquired 
psychiatric disability, to include PTSD and adjustment 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied service 
connection for PTSD.  The Veteran did not appeal that 
decision and it is now final.


2.  Evidence received since the August 2007 rating decision 
is not cumulative and raises a reasonable possibility of 
substantiating the claim.

3.  The medical evidence of record does not show a diagnosis 
of depression.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
August 2007 RO decision and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for depression have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claim to reopen service connection for an 
acquired psychiatric disability, to include PTSD and 
adjustment disorder, based on new and material evidence has 
been considered with respect to VA's duty to notify and 
assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the Board's finding that new and material evidence has 
been secured to reopen his claim, no conceivable prejudice to 
the Veteran could result from this adjudication, regardless 
of whether the Veteran has been provided the notice and 
assistance required by law and regulation.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).


The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a 
letter dated April 2008.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The letter advised 
the Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  The 
letter also asked the Veteran to identify the specific 
stressors he was exposed to in service, which he believed 
lead to his PTSD.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

The RO has obtained the service treatment records as well as 
VA medical records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

VA has not conducted a medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development is not 
required because there is no record of depression or 
complaints of such during service.  Further, there is no 
diagnosis of depression after discharge.  Under these 
circumstances, VA examination is not necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

II.  New and Material Evidence

The RO originally denied entitlement to service connection 
for PTSD in an August 2007 rating decision on the basis that 
the Veteran's PTSD diagnosis was unsupported by a verifiable 
stressor.  The Veteran submitted a statement in March 2008, 
accompanied by a cover letter from his accredited 
representative, requesting service connection for nightmares, 
night sweats, high anxiety, depression, and PTSD.  As the 
Veteran did not disagree with the August 2007 decision and, 
the August 2007 rating decision is now final. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103.

In June 2008, the RO again denied service connection for 
PTSD.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").


Evidence associated with the file at the time of the prior 
August 2007 rating decision includes service treatment 
records from the Veteran's period of active duty which are 
negative for a psychiatric disorder, VA treatment records 
which reflect a provisional diagnosis of PTSD related to the 
Veteran's active duty service in Vietnam, an August 2007 
formal finding of insufficient stressor information, and the 
Veteran's March 2007 stressor statement, wherein he described 
a jeep accident that occurred while he was stationed in 
Vietnam.

Evidence considered since the August 2007 rating decision 
includes VA treatment records dated August 2007 to August 
2008; the Veteran's August and November 2008 statements, and 
the Veteran's March 2010 testimony regarding the alleged 
stressor.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The Veteran's 
March 2010 hearing testimony is material as it directly 
addresses the basis for the prior denial.  Specifically, the 
Veteran provided the last name of the soldier who was killed 
in the jeep accident.  This evidence raises a reasonable 
possibility of substantiating the service connection claims, 
and constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  Reopening of the service connection 
claim for an acquired psychiatric disability, to include PTSD 
and adjustment disorder, is warranted.  38 U.S.C.A. 
§ 5108.

III.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A review of VA medical records reveals no finding or 
diagnosis of depression.  An August 2007 mental health intake 
note identifies "recent depression" as one of the Veteran's 
presenting problems.  However, no doctor has indicated a 
current diagnosis of depression, and VA treatment records do 
not describe the Veteran's mood as depressed.  A February 
2008 treatment note indicates that the Veteran was taking 
Sertraline.  The Board takes judicial notice that Sertraline 
is used to treat mental disorders other than depression, 
including PTSD which the Veteran has been diagnosed as 
having.  The Veteran, as a layperson, is not competent to 
render a diagnosis himself, and the presence or absence of 
depression is not observable or identifiable in the absence 
of specialized medical knowledge, training, and testing.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of a current diagnosis of depression, service 
connection cannot be granted.  An essential element of the 
claim is missing.  The preponderance of the competent 
evidence is against the claim; there is no reasonable doubt 
to be resolved; and service connection is not warranted.


ORDER

New and material evidence has been received and the claim for 
service connection for an acquired psychiatric disability, to 
include PTSD and adjustment disorder, is reopened; the appeal 
is granted to this extent only.

Service connection for depression is denied.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for an acquired 
psychiatric disability, to include PTSD and adjustment 
disorder degenerative changes of the lumbar spine.  The Board 
finds that further development is required prior to 
adjudication of the Veteran's claim on a de novo basis.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has PTSD due to witnessing the 
death of a friend who was sitting next to him during a convoy 
after the jeep they were riding in hit a land mine.  He 
testified that he went out on the convoy hoping he would be 
killed after receiving a "Dear John" letter from his wife, 
and that it was not as part of his official duties.  He 
indicated that this occurred while he was stationed with 
either the 155th Trans. Co. or the 870th Trans. Co.

Personnel records show the Veteran served first as a forklift 
operator, then as a winch operator, while stationed in 
Vietnam. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R.
§ 3.304(f).  If as in this case, a determination is made that 
the veteran did not "engage in combat with the enemy," or 
that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994).

VA medical records contain diagnoses of PTSD by a 
psychiatrist due to the Veteran's service in Vietnam.  A 
March 2008 treatment note by a physician's assistant 
indicates that the psychiatrist diagnosed adjustment disorder 
because it "is most consistent with PTSD."

In July 2007, the RO concluded that the Veteran had not 
provided sufficient information to send to the U.S. Army and 
Joint Services Records Research Center (JSRRC) or the 
National Archives and Records Administration (NARA), and thus 
could not be verified.  The Board disagrees.  VA has not met 
its duty to assist the appellant in developing the evidence 
in support of his claim pursuant to 38 U.S.C.A. § 5103A, and 
this case must be remanded to verify whether the claimed 
traumatic experience occurred.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC to corroborate the 
Veteran's reported stressor of his friend 
SP4 White being killed when his vehicle 
hit a land mine some time between March 
1968 and April 1969.  This person 
reportedly served in the same unit with 
the Veteran in the U.S. Army in either 
the 155th Trans. Co. or the 870th Trans. 
Co.  

2.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record 
verifies the existence of a stressor or 
stressors, the AMC/RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  


3.  If, and only if, the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, 
then the AMC/RO should arrange for the 
Veteran to be afforded a VA psychiatric 
examination.  The AMC/RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  All necessary special 
studies or tests should be accomplished.  
The examination report should reflect 
review of pertinent material in the 
claims folder. 

Based on the examination and review of 
the record, the examiner should address 
the following:

(a) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the 
AMC/RO was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the AMC/RO and found to 
be sufficient to produce PTSD by the 
examiner.  

(b) If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the Veteran's military service.

The examination report should include the 
complete rationale for all opinions 
expressed.  

4.  After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


